Exhibit 4.(b) MERCANTILE BANK CORPORATION STOCK INCENTIVE PLAN OF 6 SECTION 1 Establishment Of Plan; Purpose Of Plan 1.1Establishment of Plan. The Company hereby establishes the STOCK INCENTIVE PLAN OF 2016 for its Directors and certain of its Employees. The Plan permits the grant and award of Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, Stock Awards and other stock-based awards and stock-related awards. 1.2Purpose of Plan. The purpose of the Plan is to provide Directors and Employees with an increased incentive to contribute to the long-term performance and growth of the Company and its Subsidiaries, to join the interests of Directors and Employees with the interests of the Company’s shareholders through the opportunity for increased stock ownership and to attract and retain Participants. The Plan is further intended to provide flexibility to the Company in structuring long-term incentive compensation to best promote the foregoing objectives. 1.3Approval of Plan and Incentive Awards.
